Exhibit 10.35

 

LOGO [g443938g03r43.jpg]

FY 2014 Executive Annual Incentive Plan

 

Purpose:

The Executive Annual Incentive Plan is designed to motivate Executive Officers
to focus on specific, measurable corporate goals and provide performance-based
compensation to Executive Officers based on the achievement of these goals.

 

Eligibility:

The Plan Participants include Executive Officers of Serena. Executive Officers
are officers of Serena at the level of Senior Vice President or above. A Plan
Participant must be a regular, full-time employee of Serena at the end of the
fiscal year and remain actively employed through the date of the bonus payout to
be eligible to earn and receive the applicable bonus amount.

 

Target Bonus:

The target incentive bonus is based on a percentage of the Plan Participant’s
annual base salary as set forth in the Plan Participant’s individual Plan
Summary. The target incentive bonus for the fiscal year will be based on the
amount of base compensation actually earned by the Plan Participant during the
fiscal year. The target incentive bonus amount is allocated between EBITA
(Earnings Before Interest, Taxes and Amortization) and Total Revenue achievement
for fiscal year 2014, weighted at 75% and 25%, respectively.

 

Bonus Payments:

The incentive bonus will be paid on an annual basis as set forth in this Plan
and the Plan Participant’s Plan Summary. Payment will be made within two and
one-half months of the financial close of the fiscal year, and will be subject
to applicable payroll taxes and withholdings. Bonus amounts applicable to EBITA
and Total Revenue achievement will be capped at 200% of the individual target
bonus amounts. No portion of the target bonus applicable to EBITA and Total
Revenue will be payable under this Plan until achievement of at least 95% and
97.5%, respectively, of the applicable performance metric.

 

Performance Metrics:

The performance metrics include the annual EBITA and Total Revenue targets under
Serena’s fiscal year 2014 operating plan. Seventy-five percent (75%) of the
applicable target bonus is allocated to the achievement of EBITA, and
twenty-five percent (25%) of the applicable target bonus is allocated to the
achievement of Total Revenue. The total bonus payment for the fiscal year will
be determined based on actual achievement against the applicable performance
metrics.

 

Achievement Level

     95 %      97.5 %      100 %      102.5 %      105 % 

EBITA Target Bonus Payout

     25 %      62.5 %      100 %      150 %      200 % 

Total Revenue Target Bonus Payout

     —          25 %      100 %      200 %      200 % 

 

Proration:

The target incentive bonus will be pro-rated based on the number of days that
the Plan Participant is employed as a regular, full-time employee of Serena
during the fiscal year and eligible to participate under the Plan. If the Plan
Participant’s employment terminates before the end of the fiscal year or prior
to the payment of an incentive bonus for the fiscal year, the Plan Participant
will not be eligible to receive a prorated portion of the incentive bonus.

 

Adjustments:

In the event of an acquisition or disposition, restructuring or other
extraordinary event impacting Serena’s business or financial performance, the
plan administrator may adjust the applicable performance metric to reflect the
potential impact upon Serena’s financial performance.



--------------------------------------------------------------------------------

Recovery Policy:

The Compensation Committee of the Board of Directors will, to the extent
permitted by law, have the sole and absolute authority to make retroactive
adjustments to, and cause Serena to recover, any incentive bonus that is paid to
a Plan Participant during the three-year period preceding the date that Serena
is required to prepare a restatement of its financial statements (other than
those resulting from a change in accounting policies or changes in accounting
rules and regulations) if and to the extent the amount of the incentive bonus
was predicated upon the achievement of financial results that were adjusted as a
result of a restatement. The adjustment to the incentive bonus will be
calculated as the excess amount paid on the basis of Serena’s restated results,
and will be payable by the Plan Participant to Serena upon demand.

 

Plan Provisions:

The fiscal year under this Plan commences on February 1, 2013 and ends on
January 31, 2014. This Plan supersedes any prior executive annual incentive
plans, including the FY 2013 Executive Annual Incentive Plan. In the event of
any conflict between the terms of this Plan and Plan Summary, the terms of this
Plan will control.

 

  The Plan does not represent an employment contract or agreement between Serena
and any Plan Participant. The Plan Participant must sign an individual Plan
Summary in order to participate and be eligible to receive a bonus under this
Plan. Participation in the Plan does not guarantee participation in other or
future incentive plans. Plan structure and participation will be determined on
an annual basis.

 

  The Plan will be administered by the Compensation Committee of the Board of
Directors. The Plan Administrator will have all powers and discretion necessary
or appropriate to administer and interpret the Plan and Plan Summaries, except
that actions related to the compensation of Serena’s Chief Executive Officer
must be approved by a majority of the non-executive directors of the Board of
Directors. The Plan Administrator reserves the right to modify, suspend or
terminate the Plan and/or Plan Summaries for any reason at any time, and to
exercise its own judgment and discretion with regard to determining the
achievement of performance metrics and bonus payments. All determinations and
decisions by the Plan Administrator will be deemed final and binding upon Plan
Participants. Modifications to the Plan and any Plan Summary are valid only if
approved by the Plan Administrator.